Appeal from a judgment of the Supreme Court (LaBuda, J.), entered May 3, 2016 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner commenced this CPLR article 78 proceeding challenging a February 2015 determination of the Board of Parole that denied his request for parole release. He alleged, among other things, that the Board failed to take into consideration his Transitional Accountability Plan (hereinafter TAP) pursuant to 9 NYCRR 8002.3 (a) (12). Supreme Court dismissed the petition, but did not address petitioner’s claim regarding the lack of consideration of his TAP due to petitioner’s failure to raise that issue on administrative appeal. Petitioner now appeals.
Respondents informed this Court in December 2016 that the Board had conceded that it failed to consider petitioner’s TAP when it denied his release in February 2015 and that he was to be provided a de novo hearing. Respondents have further informed this Court that petitioner received that de novo hearing on January 17, 2017, at which time his request for parole was again denied. Accordingly, this appeal is now moot and *1432must be dismissed (see Matter of Ifill v Evans, 87 AD3d 776, 777 [2011]; Matter of Andreo v Alexander, 72 AD3d 1178, 1178 [2010]).
Peters, P.J., Garry, Egan Jr., Lynch and Clark, JJ., concur.
Ordered that the appeal is dismissed, as moot, without costs.